United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40912
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODOLFO ACOSTA-ORELLANO,
also known as Adan Cruz,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-03-CR-33-1
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodolfo Acosta-Orellano appeals his sentence imposed

following his guilty plea conviction for being found illegally

in the United States following deportation in violation of

8 U.S.C. § 1326(a), (b)(2).

     Acosta-Orellano argues that his prior conviction for

possession of a controlled substance is not an aggravated felony

under U.S.S.G. § 2L1.2(b)(1)(C).   This argument is foreclosed by



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40912
                               -2-

our decision in United States v. Caicedo-Cuero, 312 F.3d 697,

705-11 (5th Cir. 2002), cert. denied, 123 S. Ct. 1948 (2003).

     AFFIRMED.